Case 1:18-cv-01284-LAP Document 83 Filed 12/07/20 Page 1 of 2

Case 1:18-cv-01284-LAP Document 82-1 Filed 12/02/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GEORGE LEHMANN and INSURED
BENEFIT PLANS, INC., Individually and on Na: 1:18-cv-01284-LAP
Behalf of All Others Similarly Situated,

Plaintiffs,
v.
OHR PHARMACEUTICAL INC., JASON
SLAKTER, SAM BACKENROTH, IRACH
TARAPOREWALA,

Defendants.

 

 

{2ESEoSeR} ORDER GRANTING REQUEST FOR WITHDRAWAL OF COUNSEL

 

 
Case 1:18-cv-01284-LAP Document 83 Filed 12/07/20 Page 2 of 2

Case 1:18-cv-01284-LAP Document 82-1 Filed 12/02/20 Page 2 of 2

Upon consideration of the Notice of Request for Withdrawal as Counsel, and for good
cause shown, it is HEREBY ORDERED THAT Dillon Hagius of Faruqi & Faruqi, LLP is
hereby withdrawn as counsel of record for Lead Plaintiffs George Lehmann and Insured Benefit
Plans, Inc.. The Clerk of the Court is directed to remove the above-named attorney from the
docket as well as the ECF Service List.

IT IS SO ORDERED.

DATED: _ /2/ 2 LO Wit hg /1. gles

THE HONORABLE LORETTA A. PRESKA
UNITED STATES DISTRICT JUDGE

 

 
